Quinn, Chief Judge
(dissenting):
In my opinion, the instructions present no fair risk that the court members were confused or uncertain as to the issue they had to decide. The issue was simply whether the accused shared the intent of his companion in the attack on the girl. The discussion on the duty to interfere was unnecessary under the evidence because, as the law officer pointed out, the accused’s own testimony was to the effect “that he did attempt to interfere” and dissuade his companion from completing his apparent purpose. The law officer also advised the court members that under his instructions the accused “did not have a duty to interfere.” I would affirm the decision of the board of review.